NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed June 14, 2021 has been received and approved. 

Allowable Subject Matter
Claims 1-16 are allowed.  
The following is a statement on the Examiner’s reasons for allowance:

Regarding Claim 1, Yomogita (Figs. 1-3, 13, 20A), US 2014/0368097, teaches a head-up display for a vehicle, comprising:
-a housing (K) having an internal space formed therein, wherein an entrance is formed on one side of the housing (e.g., Opening 2a1 formed in chassis K);
-a holder unit (6s, 6b) having a combiner coupled to one side of the holder unit, wherein the combiner enters or exits through the entrance (e.g., Together, combiner support 6s and combiner bracket 6b are considered a “holder unit” that supports combiner 6 on one side of combiner support 6s.  When rotated, combiner 6 enters or exits opening 2a1); 
-a moving unit (6g) positioned in the internal space of the housing, rotatably coupled to the holder unit (e.g., Gear 6g is coupled to combiner 6s and rotates when combiner 6 is flat or is stands upright), and coupled to the housing in such a way to reciprocate, wherein when the moving unit reciprocates, the combiner is received in the internal space of the housing or exposed externally through the entrance of the housing (e.g., When gear 6g moves, then combiner 6 is adjusted so that it moves into or out of the housing);
-a driving unit (7) coupled to the moving unit and configured to move the moving unit (e.g., Motor 7 is indirectly connected to gear 6g and causes it to move through a series of steps; par. 0283); and 
-a tilting unit (17) coupled to the moving unit in such a way to slide and coupled to the driving unit (e.g., Tilt rack 17 is coupled to gear 6g and motor 7; par. 0283). 

However, neither Yomogita, nor the remaining prior art, either alone or in combination, teaches wherein when the tilting unit is moved by the driving unit, the combiner is tilted to form a cycloid trajectory based on a virtual center axis that horizontally traverses the combiner.  Here, Examiner is interpreting the limitation “cycloid trajectory” to mean at least one period of a cycloid curve, which mathematically is an arc of 180 degrees formed by a single point on a circle that rolls along a straight line.   

Claims 2-16 are allowed because they depend on claim 1. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 29, 2021